Order, Supreme Court, New York County, entered September 23, 1975, denying defendant’s motion for summary judgment, unanimously affirmed, without costs and without disbursements, and without prejudice to renewal thereof after the conclusion of pretrial procedures herein. We do not pass upon the merits of plaintiff’s claims or defendant’s position with respect thereto at this time, except to the extent that we agree with Special Term that the present record contains issues of fact which cannot now be summarily resolved. Defendant’s reliance on plaintiff’s deposition in support of her motion is premature since that deposition has not yet been submitted to plaintiff for signature and, hence, is still subject to change. Moreover, plaintiff has not had the opportunity to depose the defendant in this most unusual litigation. Concur—Stevens, P. J., Kupferman, Silverman, Capozzoli and Nunez, JJ.